DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities:  
In lines 10 and 15 of claim 1, “at least in” between “located” and “the at least one” seems incomplete. Perhaps it is meant to be “at least partly/partially in”. Similar issues appear in claims 12 and 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-19, 21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura US 2015/0123744, cited in IDS dated 3/28/2022.
14.	Nishimura discloses an apparatus ([0003], communication device, cellular phone) comprising: an integrated device (Figs. 19-20; PA 126); and
a substrate (Figs. 19-20, 25, 23A,B, 26A,B, 27, etc.; the interconnection substrate 110 in Fig. 19, §087) coupled to the integrated device, the substrate comprising: 
means for encapsulation (insulative layer 112-114, in which the acoustic wave device 130 is buried, §0088 ); 
means for first acoustic resonance (first one of 134 of Fig. 23B is one of the plurality of resonators shown collectively as 130 in Fig. 19 embedded in the encapsulation 112-114, §0104; similarly, 162 as shown in Figs. 23B or 26A, plurality of them is integrated in an encapsulation similar to 113) located in the means for encapsulation (110);
means for second acoustic resonance (second one of 134 of Fig. 23B or 162 of Fig. 26A a plurality of which ( SAW (134) or FBAR (162)) collectively shown as 130 of Figs. 19-21 of 130a of Figs. 22-24 are formed in the encapsulation, §0109, §0115 ) located in the means for encapsulation;
at least one first dielectric layer (114 and/or 115/116, Figs. 19-22, 25) coupled to a first surface (top) of the means for encapsulation (112-114);
a plurality of first interconnects (121, 124, Figs. 19-22, 25) coupled to the first surface (top) of the means for encapsulation (112-114), wherein the plurality of first interconnects is located at least in the at least one first dielectric layer (114 and/or 115/116);
at least one second dielectric layer (112 and/or 111) coupled to a second surface (bottom) of the means for encapsulation (112-114); and
a plurality of second interconnects (117, 118, 124, Figs. 19-22, 25) coupled to the second surface (bottom) of the means for encapsulation (112-114), wherein the plurality of second interconnects (117, 118, 124) is located at least in the at least one second dielectric layer (112 and/or 111).
15.	Nishimura discloses a plurality of via interconnects (124, Figs. 19-22, 25 via interconnect , §0111) located in the means for encapsulation.
16.	Nishimura discloses the plurality of via interconnects includes at least one first via interconnects coupled to the means for first acoustic resonance ([0103], [0104]; [0111]; signals would be coupled in/out of the acoustic device, thus coupled to the resonator).
17.	Nishimura discloses the at least one first dielectric layer (115) and the plurality of first interconnects form (i.e. defined) a first metallization portion (115 with corresponding conductive layer and vias) coupled to the first surface (top) of the means for encapsulation (112-114), and the at least second dielectric layer (111) and the plurality of second interconnects form (i.e. defined) a second metallization portion (111 with corresponding conductive layer and vias) coupled to the second surface (bottom) of the means for encapsulation (112-114).
18.	Nishimura discloses means for third acoustic resonance (third one of 134 in Fig. 23B or in Fig. 26A) located in the means for encapsulation (112-114); and fourth acoustic resonance (fourth one of 134 in Fig. 23B or in Fig. 26A) located in the means for encapsulation (112-114).
19.	Nishimura discloses the means for first, second, third, and fourth acoustic resonance are configured as an acoustic filter (Figs. 3A,B, 12A,B, 26A,B, 27; transmit/receive filter; [0117]).
21.	Nishimura discloses the means for first acoustic resonance is one of a surface acoustic wave (SAW, Fig. 23B) device, a bulk acoustic wave (BAW, Fig. 26A) device, a thin-film bulk acoustic wave resonator (FBAR, Fig. 26A).
23.	Nishimura discloses the apparatus includes a communications device, a mobile device, a mobile phone, a smartphone ([0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 20, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura US 2015/0123744, cited in IDS dated 3/28/2022, in view of Moulard US 10,097,152.
1 and 24	Nishimura discloses a substrate (Figs. 18-20, 25, 23A,B, 26A,B, 27, etc.) and method of fabricating a substrate comprising: 
an encapsulating layer (112-113-114);
a first acoustic resonator (first one of 134s of Fig. 23B and/or first one of 162s of Fig. 26A,) located in the encapsulation layer, wherein the first acoustic resonator comprises a first piezoelectric substrate (133 in Fig. 23B and 168 in Fig. 26A) comprising a first thickness;
a second acoustic resonator (second one of 134 of Fig. 23B or 162 of Fig. 26A a plurality of which ( SAW (134) or FBAR (162)) collectively shown as 130 of Figs. 19-21 of 130a of Figs. 22-24 are formed in the encapsulation, §0109, §0115) located in the encapsulation layer, wherein the second acoustic resonator comprising a second piezoelectric substrate (133, 168) comprising a second thickness;
at least one first dielectric layer (115) coupled to a first surface (top) of the encapsulation layer;
a plurality of first interconnects (121, 124) coupled to the first surface of the encapsulation layer, wherein the plurality of first interconnects is located at least in the at least one first dielectric layer;
at least one second dielectric layer (111) coupled to a second surface (bottom) of the encapsulation layer; and
a plurality of second interconnects (117, 118, 124, etc.) coupled to the second surface of the encapsulation layer, wherein the plurality of second interconnects is located at least in the at least one second dielectric layer.
However, Nishimura does not disclose the second thickness is different than the first thickness.
In a similar field of endeavor, Moulard discloses acoustic device (Fig. 2) with a first acoustic resonator (BAWR1) comprising a first piezoelectric substrate (PL1) with a first thickness and a second acoustic resonator (BAWR2) comprising a second piezoelectric substrate (PL2) with a second thickness that is different than the first thickness (Col. 4 lines 57-59) in order to broaden or tune the frequency band as well as other figures of merit of the filter comprising of the resonators (Col. 2 line 65 – Col. 3 line 7, Col. 4 lines 57-63).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonators (134 or 162 of Nishimura) with the piezoelectric substrates (133 and 168) to have different thicknesses.  The modification would have been obvious because the difference in thicknesses would result in the resonators having different resonance frequencies which allows broadening or tuning the frequency band as well as other figures of merit of the filter comprising of the resonators  as taught by Moulard (Col. 2 line 65 – Col. 3 line 7, Col. 4 lines 57-63).
2 and 25.	The resultant combination of Nishimura and Moulard discloses a plurality of via interconnects (157, 158, 120, 124, etc.) located in the encapsulation layer.
3.	The resultant combination of Nishimura and Moulard discloses the plurality of via interconnects includes at least one first via interconnects coupled to the first acoustic resonator ([0103], [0104]; [0111]; signals would be coupled in/out of the acoustic device, thus coupled to the resonator).
4.	The resultant combination of Nishimura and Moulard discloses the at least one first via interconnect is coupled to the first plurality of first interconnects (e.g. Fig. 18-20; the first via interconnects and the first interconnects on the top side of the encapsulation layer, coupled eventually to PA 126).
5.	The resultant combination of Nishimura and Moulard discloses the at least one first via interconnect is coupled to the plurality of second interconnects (e.g. Figs. 18-20; the first via interconnect and the second interconnects on the bottom side of the encapsulation layer, coupled eventually to terminal 117a).
6 and 26.	The resultant combination of Nishimura and Moulard discloses the at least one first dielectric layer and the plurality of first interconnects form (i.e. defined) a first metallization portion (114-116 with corresponding conductive layer and vias) coupled to the first surface of the encapsulation layer, and the at least second dielectric layer and the plurality of second interconnects form (i.e. defined) a second metallization portion (111-112) with corresponding conductive layer and vias) coupled to the second surface of the encapsulation layer.
7.	The resultant combination of Nishimura and Moulard discloses the first metallization portion includes a first redistribution portion (Figs. 18-20; by simply coupling the conductive layers and vias to other area/location would read as redistribution portion); and the second metallization portion includes a second redistribution portion (Figs. 18-20; by simply coupling the conductive layers and vias to other area/location would read as redistribution portion).
8, 20 and 27.	Nishimura alone teaches all limitations of claim 14 and the resultant combination of Nishimura and Moulard teaches all limitations of claim 1 and both Nishimura and Moulard discloses a third acoustic resonator (130, 162, 172; e.g. other one of the 162 shown in Fig. 26A) located in the encapsulation layer, wherein the third acoustic resonator comprises a third piezoelectric substrate (168) comprising a third thickness; a fourth acoustic resonator (130, 162, 172; e.g. other one of the 162 shown in Fig. 26A) located in the encapsulation layer, wherein the fourth acoustic resonator comprises a fourth piezoelectric substrate (168) comprising a fourth thickness.
	The resultant combination of Nishimura and Moulard although does not disclose the third thickness is different from the first and second thicknesses; and the fourth thickness is different from the first, second, and third thicknesses.
	Moulard further discloses acoustic resonators to have different thicknesses to achieve different resonant frequencies for the use in filters/duplexers (ladder filter) (Col. 2 line 65 – Col. 3 line 7, Col. 4 lines 57-63) which can be extended for more than two resonators, such as for third or fourth resonators in a combination of resonators usable in ladder type filters.
	Moreover, it is well-known that ladder filters can include a number of resonators (hence can include third, fourth resonators; e.g. Nishimura Fig. 12A,B on ladder filter with five resonators) and that frequencies of the resonators are designed to achieve desired filter characteristics (e.g. passband).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the filter device of the combination with a plurality of resonators including third and fourth resonators with piezoelectric substrates of different thicknesses.  The modification would have been obvious because multiple resonators with different thicknesses to have different resonant frequencies to realize a flexibility in design parameters of the filter/duplexer as taught by Moulard (Col. 2 line 65 – Col. 3 line 7, Col. 4 lines 57-63) and that the exact number of the plurality of resonators and their specific frequencies (i.e. the thicknesses of the piezoelectric layer) would be a design choice to achieve desired filter characteristics (e.g. passband, skirt, insertion loss).
9 and 28.	The resultant combination of Nishimura and Moulard discloses the first, second, third, fourth resonators are configured as an acoustic filter (Figs. 3A,B, 12A,B, 26A,B, 27; transmit/receive filter; [0117]).
10 and 29.	The resultant combination of Nishimura and Moulard discloses the first acoustic resonator is one of a surface acoustic wave (SAW) device, a bulk acoustic wave (BAW) device, a thin-film bulk acoustic wave resonator (FBAR) or a contour mode resonator (CMR) (Figs. 3A,B, 12A,B, 23A,B, 26A,B).
13.	The resultant combination of Nishimura and Moulard discloses an inductor and a capacitor ([0098]), wherein the first acoustic resonator, the second acoustic resonator, the inductor and the capacitor are configured as a duplexer (Fig. 27; [0117]; duplexer 180).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura US 2015/0123744, cited in IDS dated 3/28/2022 and Moulard US 10,097,152, and further in view of Kubo US 2007/0115079, cited in IDS dated 3/28/2022.
11 and 22.	The resultant combination of Nishimura and Moulard discloses the substrate of claim 1, and Nishimura alone teaches all limitations of claim 14, but none of them discloses explicitly the second acoustic resonator is a different type of acoustic resonator than the first acoustic resonator.
	Kubo discloses an acoustic device (Fig. 15) comprising a first resonator and a second resonator of a different type than the first acoustic resonator (86, 96; BAW and SAW; [0132]). When a series resonator and a parallel resonator are formed on separate substrates and of different types (i.e. SAW resonator for the series arm and BAW resonator for the shunt arm, the difference in frequency between the series resonator and the parallel resonator can be accurately adjusted, §0118). Moreover, the well-known merits of each type over the other can be exploited for the benefit of the filter for example, BAW resonators are usually higher Q than its SAW counterpart and BAW resonators perform better at higher frequency than SAW resonators. Therefore, SAW resonators in the series arm and BAW resonators in the shunt arm can be complementary to each other for sharp roll off at the band edges as well as flat response in band (please see the extraneous reference by Terzieva, “  Overview of bulk acoustic wave technology and its applications” published in ELECTROTECHNICA & ELECTRONICA, E+E on May 27, 2016).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonators of the combination of Nishimura and Moulard to be different types.  The modification would have been obvious because filter with resonators using different types are well-known as taught by Kubo (Fig. 15), thus providing design flexibility and useable thereof.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Nishimura US 2015/0123744, cited in IDS dated 3/28/2022, in view of Moulard US 10,097,152 as applied to claim 1, and further in view of Larson, III US 2006/0012021, cited in IDS dated 3/28/2022.
12.	The resultant combination discloses the substrate of claim 1, but does not disclose a second encapsulation layer coupled to the at least one first dielectric layer; a third acoustic resonator located in the second encapsulation layer, wherein the third acoustic resonator comprises a third piezoelectric substrate comprising a third thickness, a fourth acoustic resonator located in the second encapsulation layer; wherein the fourth acoustic resonator comprises a fourth piezoelectric substrate comprising a fourth thickness that is different than the first thickness; at least one third dielectric layer coupled to a first surface of the second encapsulation layer; and a plurality of third interconnects coupled to the first surface of the second encapsulation layer, wherein the plurality of third interconnects is located at least in the at least one third dielectric layer.  Note that claim 12 is essentially refers to a copy of the encapsulation layer, resonators, dielectric layer, interconnects stacked onto the at least one first dielectric layer.
	Larson, III discloses an acoustic device stacked on another device (Figs. 1, 8; device 99 stacked on device 15; [0041]) in order to address the (a) reduce size, and
(b) increase the number of features of  portable devices (such as smart phones) by optimizing the circuit board real estate and accommodate more components in the same footprint by stacking one resonator over the other.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have a second encapsulation layer, resonators, dielectric layer, interconnects, stacked onto the at least one first dielectric layer.  The obvious benefit of area reduction of the circuit board as taught by Larson, III [0004], would motivate a person of ordinary skill in the art of adopting such modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura US 9,634,641, Kubo US 7,378,922, Larson, III US 7,615,833, each corresponding to the USPUB used in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        



/A.W/Examiner, Art Unit 2843